Cite as 2022 Ark. 133
                SUPREME COURT OF ARKANSAS
                                                Opinion Delivered: June   9, 2022
IN RE AMENDMENT TO RULE XVIII
OF THE ARKANSAS SUPREME
COURT RULES GOVERNING
ADMISSION TO THE BAR




                                       PER CURIAM

       Rule XVIII of the Arkansas Rules Governing Admission to the Bar is amended to

delete subsection (d)’s requirement that an applicant have not been unsuccessful on the

examination in Arkansas within five years of filing his or her application. The revision is

effective immediately. The revised rule is published below, with the changes set forth in

“line-in, line-out” fashion (new material is underlined; deleted material is lined through).

     Rules of the Arkansas Supreme Court Governing Admission to the Bar

Rule XVIII. Admission by transfer of Uniform Bar Examination score.

       1. An applicant who has taken the Uniform Bar Examination in a jurisdiction other
than Arkansas and earned a scaled total score of not less than 270 may be admitted to the
practice of law in Arkansas if:

      (a) The scaled score was attained on a UBE administered within the thirty-six (36)
months preceding the date the application is properly submitted to the Arkansas State Board
of Law Examiners;

      (b) The applicant has requested the transfer of the score from the National
Conference of Bar Examiners directly to the Arkansas State Board of Law Examiners;

      (c) The applicant establishes that he or she satisfies the educational requirements of
Rule XII of these Rules;
        (d) The applicant has not been unsuccessful on the examination in Arkansas within
five (5) years of the date of filing an application under this Rule;
        (ed) The applicant files the application and related forms required by the Board and
pays the required, non-refundable fee;

       (fe) The applicant is a member in good standing in all jurisdictions in which the
applicant is currently admitted;

      (gf) The applicant is not currently subject to lawyer discipline or the subject of a
pending disciplinary matter in any other jurisdiction;

        (hg) The applicant possesses the character and fitness to practice law in this
jurisdiction;

       (ih) The applicant has earned a scaled score of not less than 85 on the Multistate
Professional Responsibility Examination; and

      (ji) The applicant satisfies all other applicable requirements of the Rules Governing
Admission to the Bar of Arkansas.




                                             2